Case 5:18-cv-01526-SMH-KLH Document 119-9 Filed 01/28/20 Page 1 of 2 PageID #: 3654




                                      EXHIBIT 8                    Magnolia Lollar_0346
                      Opposition to W.A. Lucky III's Rule 56 Motion
Case 5:18-cv-01526-SMH-KLH Document 119-9 Filed 01/28/20 Page 2 of 2 PageID #: 3655




    Davis Powell

    From:                              Brit Frame I
                                                < bframel@g eosouthernener gy.com >

    Sent:                              Wednesday, March 14, 2018 3:14 PM
    To:                                Davis Powell
    Cc:                                Jacob Champion
    Subject:                           Revoke Lease Offer - Lollar/Magnolia- Section 19, 17N-12W



    Davis,


    I appreciate you taking the time to visit with me in regards to the subject matter.


    As discussed, GEP Haynesville, LLC hereby is revoking its offer as listed below due to the ongoing lawsuits between
    Lollar/Magnolia and Buddy Lucky as it relates to certain lands located in Section 19, 17N-12W situated in Bossier Parish,
    LA. GEP has made every effort to get comfortable with the risk associated but feels it shall not interject at this time.
    Should the matter be resolved, GEP would be interested to further discuss. We appreciate your patience and willingness
    to work with us.


    $1500/acre bonus, 20% royalty
    $1000/acre bonus, 22.5% royalty
    10% bonus payment down, contingent upon title and ongoing lawsuits


    Thanks,
    Brit




    Brit M. Framel, CPL
    Land Manager- Haynesville




    GEP Haynesville, LLC
    1425 Lake Front Circle
    The Woodlands, TX 77380
    281-363-9161- office
    281-974-8386- mobile




                                                                  1




                                                EXHIBIT 8
                                Opposition to W.A. Lucky III's Rule 56 Motion
